Title: To Alexander Hamilton from John Walker, 14 March 1800
From: Walker, John
To: Hamilton, Alexander


          
            Sir,
            Oxford March 14th. 1800
          
          Private business of importance to me, requires my immediate attention. I have therefore to beg your permition to be absent from my duty at this Post, five, or six weeks. I should not ask the indulgence, if I thought the service would suffer. Major Winslow is Present,
          I have the honor to be with sentiments of the highest respect and esteem your most Obedient humble Servent
          
            Jno. Walker Major 14th Regt. Infantry
          
          Major Genl. Hamilton
        